    Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.228 Page 1 of 19



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION


DUJUAN O’NEAL #203912,                                Case No. 2:19-cv-0032

                     Plaintiff,                       Hon. Gordon J. Quist
                                                      U.S. District Judge
         v.

THOMAS JOHNSON, et al.,

                     Defendants.
                                     /

                        REPORT AND RECOMMENDATION

                                     Introduction

         This is a civil rights action brought by state prisoner DuJuan O’Neal pursuant

to 42 U.S.C. § 1983. In a complaint, O’Neal alleged claims of retaliation, in violation

of the First Amendment, against Correctional Officers Johnson, Lemmerman,

McKinney, Churchhill, 1 and Prison Counselor Wonnacott. 2 (See ECF No. 1.)

Defendants’ retaliatory acts allegedly took place at the Chippewa Correctional

Facility in September 2018. O’Neal claims that these retaliatory acts were tied to his

complaints of racism and overcrowding. (ECF No. 1.)




1    In its screening opinion, the Court dismissed all claims against Churchill.
(ECF No. 6.)

2        This name is spelled “Winncott” on the docket sheet.


                                            1
    Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.229 Page 2 of 19



           Defendants Johnson, Lemmerman, McKinney, and Wonnacott have filed

motions for summary judgment; O’Neal has responded 3; and Defendants have

replied. (ECF No. 23, 28, and 30.) The undersigned respectfully recommends that

this Court:

           •   dismiss   O’Neal’s   retaliation       claims   against   Defendants   Johnson,

               Wonnacott and McKinney without prejudice because O’Neal has failed to

               exhaust his administrative remedies with respect to these claims,

           •   deny Defendants’ summary judgment motion with regard to O’Neal’s

               retaliation against Lemmerman for events on September 29, 2018.

      I.       Summary of Plaintiff’s Allegations

           O’Neal complains about retaliation, in violation of the First Amendment, while

he was housed at Chippewa Correctional Facility (URF). (ECF No. 1, PageID.8-9.)

According to O’Neal, Defendants’ retaliation against him began after he wrote a letter




3      O’Neal’s response – ECF No. 28 – is postmarked October 29, 2019 and was filed
with the Court on November 1, 2019. His response generally argues that he complied
with the Michigan Department of Corrections (MDOC) grievance procedure. This
pleading also asks the Court to order Defendants to produce emails, other documents
and the MDOC policy on grievances. The Court notes that it issued a Case
Management Order (CMO) on August 1, 2019. (ECF No. 22.) That CMO established
an August 9, 2019 deadline for Defendants’ motion for summary judgment on
exhaustion; a September 23, 2019 deadline for the conclusion of discovery relating to
exhaustion; an October 21, 2019 deadline for O’Neal’s response; and a November 4,
2019 deadline for Defendants’ reply. To the extent that ECF No. 28 is a motion for
an order compelling discovery, the Court denies the motion as untimely. O’Neal’s
request for a compulsion order was filed well after the close of discovery and he offers
no explanation for his untimely request. The Court notes, however, that O’Neal does
not claim that additional grievances and/or misconduct reports are required for the
Court to rule on Defendants’ motion. Thus, the Court will address Defendants’
motion on the merits at this time.
                                                  2
    Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.230 Page 3 of 19



to the Warden of URF and a letter to the Director (presumably the Director of the

Michigan Department of Corrections (MDOC)) that addressed racism and

overcrowding in the prison. (Id., PageID.6, 8-9.) According to O’Neal, these letters

began a sequence of retaliatory acts against him, grievances filed by him, and

misconduct reports against him.

         O’Neal says that once Defendant Correctional Officer (CO) Johnson learned

about the letters, he allegedly proclaimed that he did not want there to be an

appearance of civil rights violations. (Id.) Then, according to O’Neal, an unidentified

staff member removed the letters from the mailbox. (Id.)

         Within days of Johnson’s alleged proclamation, O’Neal was transferred within

URF to C-Unit. (Id.) Upon arrival, O’Neal claims that Lemmerman informed him

that Lemmerman knew about the letters and that Lemmerman “will show [him]

racist.” (Id.)    O’Neal claims to have filed 14 or more grievances to correct these

issues. 4   (Id., PageID.6.)   Allegedly, three of the grievances were authored on

September 2 and 7, 2018. (Id.)

         O’Neal says that, on September 16, 2018, he and McKinney had a verbal

confrontation after McKinney called him a racial slur. (Id.)

         O’Neal alleges that, on September 21, 2018, when he asked Lemmerman for

permission to use the bathroom, Lemmerman told O’Neal that he would be receiving




4     The table in Section IV summarizes all relevant grievances filed by O’Neal that
were appealed through Step III. The record reflects that since September 13, 2018,
O’Neal only pursued eight grievances through Step III. (See ECF No. 24-3.)


                                           3
    Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.231 Page 4 of 19



more tickets as a result of his use of the grievance procedure. (Id., PageID.6-7.)

O’Neal claims that Lemmerman said that he would be writing O’Neal a ticket “for

having items on [O’Neal’s] desk.” (Id., PageID.7.)

         Then, on September 21, 2018, O’Neal asserts that he authored another

grievance because Lemmerman and McKinney destroyed some of his personal and

“legal” 5 property. 6 (Id.) Immediately after, Wonnacott allegedly advised O’Neal to

“give up” the affidavits referred to in the alleged grievance. (Id.)

         O’Neal claims that Lt. Pawley came to O’Neal’s unit to discuss O’Neal’s issues.

(Id.) He further claims that Wonnacott, Lemmerman, and McKinney issued O’Neal

a Class I misconduct because O’Neal complained to a supervisor. 7 (Id.)

         Finally, on September 22, 2018, O’Neal asserts that Correctional Officer

Newcomb pulled O’Neal out of the chow line and ordered O’Neal back to his unit.

(ECF No. 1, PageID.7.) As O’Neal neared the chow hall desk, Lt. Pawley stopped him

to ask what was happening. (Id.) O’Neal then explained everything regarding the

retaliation issues to Lt. Pawley. (Id.)




5      O’Neal does not elaborate in his statement of facts about what property was
destroyed, or what “legal property” is. (ECF No. 1, PageID.7.) In his requested relief
section, however, it appears that O’Neal alleges that Lemmerman and McKinney may
have destroyed the transcripts of his criminal trial and related exhibits. (Id.,
PageID.10.)

6       After a careful review of the record, it is unclear what grievance was filed
regarding the destruction of O’Neal’s property or whether such a grievance was filed
at all. (See ECF No. 24-3.)

7        There is no record of O’Neal ever receiving a Class I misconduct. (See ECF No.
24-4.)
                                            4
Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.232 Page 5 of 19



   II.      Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

   III.     Exhaustion of Administrative Remedies

         A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones v. Bock, 549

U.S. 199, 212-16 (2007). “[W]here the moving party has the burden -- the plaintiff on

a claim for relief or the defendant on an affirmative defense -- his showing must be

sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that



                                           5
 Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.233 Page 6 of 19



the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

         Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies. Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative

process. Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).

In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules. Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).     In rare circumstances, an administrative remedy          will be considered

unavailable where officers are unable or consistently unwilling to provide relief,

where the exhaustion procedures may provide relief, but no ordinary prisoner can

navigate it, or “where prison administrators thwart inmates from taking advantage

of   a    grievance   [or   other   administrative]   process   through    machination,




                                            6
Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.234 Page 7 of 19



misrepresentation, or intimidation.” Ross v. Blake, 578 U.S. ___, 136 S.Ct. 1850,

1859-60 (2016).

      “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id.     When institutions are provided

adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration. Baker v. Vanderark, 2007 U.S. Dist. LEXIS 81101 at *12.

      The most common procedure through which a prisoner in MDOC custody

exhausts his administrative remedies is the grievance procedure set forth in

Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on July

9, 2007, superseded on March 18, 2019. Where grievance procedures are not available

because the issue presented is non-grievable, exhaustion of prison grievance

procedures is not required. It is well-established that a prisoner “cannot be required

to exhaust administrative remedies regarding non-grievable issues.” Figel v.

Bouchard, 89 F. App’x 970, 971 (6th Cir. 2004); Mays v. Kentucky Dept. of Corrections,

2018 WL 4603153, at *3 (W.D. Ky. Sept. 25, 2018) (“It is beyond debate that an inmate



                                          7
    Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.235 Page 8 of 19



cannot be required to exhaust administrative remedies regarding non-grievable

issues.”); Reeves v. Hobbs, 2013 WL 5462147 (W.D. Ark. Sept. 3, 2013) (“Defendants

cannot treat a complaint as non-grievable, and therefore not subject to the grievance

procedure, and then turn around and maintain the claim fails because [the plaintiff]

failed to follow the grievance procedure. As the well known proverb states, they

cannot have their cake and eat it too.”).

         However, where other administrative remedies are available, the prisoner is

required to exhaust those available remedies prior to filing a federal lawsuit. For

example, where an inmate claims that he received a retaliatory false misconduct,

whether a Class I misconduct or a Class II or III misconduct 8, the inmate must first

raise the issue during the Misconduct Hearing. Siggers v. Campbell, 652 F.3d 681,

693-94 (6th Cir. 2011). If the inmate is claiming to have received a retaliatory Class

I misconduct, he or she must then must “file a motion or application for rehearing [of

his misconduct conviction] in order to exhaust his or her administrative remedies

before seeking judicial review of the final decision or order.” Mich. Comp. Laws §

791.255(1); see also Siggers, 652 F.3d at 693-94. Alternatively, if the inmate is

claiming to have received a retaliatory Class II or III misconduct, he or she must file




8      Violations of written rules within the MDOC are classified as either Class I,
Class II or Class III misconducts. Class I consists of the most severe violations, and
Class III consists of the least severe. While Class I misconducts are considered
“major” misconducts and are “subject to all hearing requirements set forth in MCL
791.252”, Class II and III misconducts are considered “minor” misconducts and are
“subject to all requirements currently set forth in Department Administrative Rules
and policy directives for ‘minor’ misconducts.” MDOC Policy Directive (PD) 03.03.103
¶ B (eff. date 07/01/18).
                                            8
    Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.236 Page 9 of 19



an appeal based on retaliation. MDOC PD 03.03.105 ¶¶ UUU-XXX; see also Jones v.

Heyns, 2014 U.S. Dist. LEXIS 55712 at *13-17 (W.D. Mich. Jan. 28, 2014).

         When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those

rules will not bar that prisoner’s subsequent federal lawsuit.               Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010). The Sixth Circuit has explained:

         [A] prisoner ordinarily does not comply with MDOCPD 130—and
         therefore does not exhaust his administrative remedies under the
         PLRA—when he does not specify the names of each person from whom
         he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
         Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
         manner the State provides—by, say, identifying all relevant
         defendants—not only furthers [the PLRA’s] objectives, but it also
         prevents inmates from undermining these goals by intentionally
         defaulting their claims at each step of the grievance process, prompting
         unnecessary and wasteful federal litigation process.”). An exception to
         this rule is that prison officials waive any procedural irregularities in a
         grievance when they nonetheless address the grievance on the merits.
         See id. at 325. We have also explained that the purpose of the PLRA’s
         exhaustion requirement “is to allow prison officials ‘a fair opportunity’
         to address grievances on the merits to correct prison errors that can and
         should be corrected to create an administrative record for those disputes
         that eventually end up in court.” Id. at 324.

Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017). 9




9      In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim
“where he notifies the relevant prison . . . staff” regarding the specific factual claim
“giving the prison staff a fair chance to remedy a prisoner’s complaints.” Id. at 596.
For example, grieving a doctor about his failure to give cardiac catheterization failed
to grieve the claim that the doctor erred by not prescribing Ranexa.


                                             9
Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.237 Page 10 of 19



     IV.      Relevant Grievances Appealed Through Step III

           In their motion for summary judgment, Defendants identified a number of

grievances that O’Neal filed with the MDOC and appealed through Step III. They

claim that a review of these grievances will demonstrate that O’Neal has failed to

exhaust his administrative remedies. These grievances are summarized below. 10


 Grievance        Defendants      Issue Grieved at Step I            Outcome of          ECF
  Number          Grieved at                                         Grievance          No.24-3,
                    Step I                                                              PageID.
 URF-18-         Lemmerman      On 9.29.18, Lemmerman            Denied at Step I;     112-116
 10-2841-                       subjected him to racist          denial upheld
 17b                            language, harassing and          through Step III.
                                degrading treatment, and
                                retaliation.
 URF-18-10-      None           URF supervisors failed to        Rejected at Step I    117-121
 2941-28b                       protect his health and safety,   for vagueness;
                                protect him from staff           rejection upheld
                                harassment.                      through Step III.
 URF-18-09-      Lemmerman      On 9.21.18, Lemmerman            Denied at Step I;     122-126
 2749-17e                       subjected him to racist          denial upheld
                                language and threats of          through Step III.
                                sanction.
 URF-18-09-      Lemmerman      On 9.22.18, Lemmerman            Denied at Step I;     127-131
 2750-17a                       called the kitchen and had       denial upheld
                                him harassed in the food line.   through Step III.
 URF-18-09-      McKinney       On 9.16.18, McKinney             Denied at Step I;     132-136
 2702-17a                       made several “derogatory”        denial upheld
                                comments towards him.            through Step III.
 URF-18-09-      Lemmerman      On 9.7.18, Lemmerman             Denied at Step I;     137-141
 2637-28e        and McKinney   and McKinney denied him use      rejected at Step II
                                of the bathroom and subjected    for being untimely;
                                him to retaliation for           rejection upheld at
                                complaining and writing          Step III.
                                letters.
 URF-18-09-      Johnson,       (1) Two letters of complaint     Rejected at Step      142-147
 2654-28c        Lemmerman      were removed from the            I for containing
                 and McKinney   mailbox; (2) received no         unrelated issues;
                                response for a grievance; (3)    rejection upheld
                                was told to be quiet; and (4)    through Step III.
                                was being retaliated against.

10     In his complaint, O’Neal lists a number of grievances he claims he filed. (See
ECF No. 1, PageID.8.) O’Neal did not, however, attach any of the documents
associated with these grievances to his response. Accordingly, the Court has limited
its review to the grievance documents it has before it.
                                               10
Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.238 Page 11 of 19



 Grievance     Defendants          Issue Grieved at Step I            Outcome of           ECF
  Number       Grieved at                                             Grievance           No.24-3,
                 Step I                                                                   PageID.
URF-18-09-    Wonnacott          Sometime prior to 9.5.18,        Rejected at Step       148-153
2638-28b                         Wonnacott did not respond to     I for not containing
                                 his letters and kites; MDOC      a clear, concise
                                 did not respond to alleged use   statement of issue
                                 of racial language and           being grieved;
                                 misconduct by McKinney and       rejection upheld
                                 Lemmerman.                       through Step III.


   V.      Misconduct Charges Issued to Plaintiff During Relevant Time
           Period, Identified by Defendants

        In their motion for summary judgment, Defendants identified only two

misconduct charges issued against O’Neal during September 2018. Hearings for both

misconducts were held during October 2018. Defendants claim that a review of these

Misconduct Appeals will demonstrate that O’Neal has failed to exhaust his

administrative remedies. These Misconduct Appeals are summarized below.

  Person(s)   Allegation(s)         Date of         Date of         Results of        Results of
   Named                         Misconduct      Misconduct        Misconduct        Misconduct
                                    Report         Hearing           Hearing           Appeal
  O’Neal      Out of Place       9.29.2018       10.18.18         Found not         Nothing in
              (issued by                                          guilty because    the record
              Lemmerman).                                         a witness CO      found to
                                                                  did not return    support a
              O’Neal was                                          the witness’s     finding.
              observed to exit                                    questionnaire.
              a bathroom
              when he was                                         O’Neal did not
              restricted from                                     raise
              leaving his                                         retaliation.
              housing unit.
  O’Neal      Disobeying a       9.30.18         10.9.18          Found guilty.     Nothing in
              Direct Order,                                                         the record
              Insolence                                           O’Neal            found to
              (issued by                                          claimed           support a
              Lemmerman).                                         harassment        finding.
                                                                  during the
              When asked for                                      hearing but
              his ID card,                                        did not raise
              O’Neal                                              the issue of
              allegedly                                           retaliation.



                                                11
Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.239 Page 12 of 19



     Person(s)   Allegation(s)      Date of      Date of      Results of      Results of
      Named                        Misconduct   Misconduct    Misconduct      Misconduct
                                     Report      Hearing       Hearing          Appeal
                 stated, “F[*]ck
                 you racist
                 b[*]tches.”

           The documents provided by Defendants also reveal a misconduct report

written by Lemmerman against O’Neal on September 12, 2018. (ECF No. 24-4,

PageID.161.)       Thus, a complete list of misconducts written against O’Neal in

September would include the following:

     Person(s)   Allegation(s)        Date of      Date of      Results of      Results of
      Named                        Misconduct    Misconduct    Misconduct      Misconduct
                                      Report      Hearing        Hearing         Appeal
     O’Neal      “VPR=8.”          9.12.18      Waived his    Found guilty.   Nothing in
                                                hearing and                   the record
                                                accepted                      found to
                                                sanctions.                    support a
                                                                              finding.



     VI.      Analysis

              A. Failure to Exhaust Any Issue of Retaliation Against Lemmerman,
                 Wonnacott, and McKinney Regarding Any False Misconducts

           As stated above, when a prisoner claims that he received a retaliatory false

misconduct ticket, he is required to raise the retaliation issue within his misconduct

hearing or an appeal therefrom. Siggers, 652 F.3d at 693-94. Here, O’Neal complains

about receiving retaliatory false misconducts from Lemmerman, Wonnacott, and

McKinney. 11 To properly exhaust such a claim, O’Neal must have raised the issue of



11     Among the false misconducts that O’Neal claims to have received is a Class I
misconduct regarding dangerous contraband. (ECF No. 1, PageID.7, 10.) Nothing in
the record supports O’Neal’s claim that he was issued a Class I misconduct involving
dangerous contraband.


                                                12
Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.240 Page 13 of 19



retaliation during subsequent misconduct hearings regardless of whether the alleged

false misconducts were Class I, II, or III. Id; MDOC PD 03.03.105 ¶¶ UUU-XXX.

      As mentioned above, a review of the record shows that O’Neal received three

misconduct tickets during September 2018. O’Neal received his first misconduct on

September 12, 2018. (ECF No. 24-4, PageID.161.) It was a Class III misconduct for

“VPR = 8.” 12 (Id.) The misconduct report indicates that O’Neal waived his right to a

Class III hearing and accepted the sanctions imposed by signing the applicable box

on the report. (Id.) Because O’Neal did not raise the issue of retaliation during this

misconduct hearing, the undersigned concludes that O’Neal’s claim that this

misconduct was retaliatory is not properly exhausted.

      Second, on September 29, 2018, O’Neal received a Class II misconduct for being

in a place that he was not authorized to be while he was on “Top-Lock” sanction. (ECF

No. 24-4, PageID.160.) A misconduct hearing was reconvened on October 2, 2018,

where O’Neal was found not guilty. 13 (Id., PageID.159.) The hearing report states

that “The questionnaire was not returned by C/O Simmons indicating whether or not

O’Neal was given permission to use the restroom.” (Id.) A review of the record

indicates that O’Neal did not raise the issue of retaliation during the misconduct

hearing, nor did he appeal. (Id., PageID.159-160.) Thus, the undersigned again




12     According to the misconduct report, O’Neal received the “VPR = 8” misconduct
for standing at the entrance of his cubical for several minutes. (ECF No. 24-4,
PageID.161.)
13    No explanation was given as to why there was a reconvening of O’Neal’s
misconduct hearing or what may have occurred in the first misconduct hearing.
                                         13
Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.241 Page 14 of 19



concludes that O’Neal’s claim that this misconduct was retaliatory is not properly

exhausted.

      Third, on September 30, 2018, O’Neal received a misconduct charge. (ECF No.

24-4, PageID.158.) This was a Class II misconduct for disobeying a direct order and

insolence. (Id.) During the misconduct hearing, O’Neal stated that Lemmerman was

harassing him. (Id., PageID.157.) O’Neal was found guilty because the “description

of the violation meets the criteria of the charge” and because Lemmerman was found

to be credible. (Id.) Because O’Neal received a Class II misconduct, he was required

to file an appeal based on retaliation. MDOC PD 03.03.105 ¶¶ UUU-XXX; see also

Heyns, 2014 U.S. Dist. LEXIS at *13-17. The record indicates that he did not. (ECF

No. 24-4, PageID.157-158.)    Thus, the undersigned again concludes that O’Neal’s

claim that this misconduct was retaliatory is not properly exhausted.

      The undersigned respectfully recommends that the Court find that O’Neal

failed to properly exhaust all administrative remedies regarding any of the allegedly

retaliatory misconduct tickets.

         B. Failure to Properly Exhaust Any Grieveable Issues Against
            Defendants Johnson and Wonnacott

      The record indicates that O’Neal complained about Johnson and Wonnacott in

only one grievance each, and those grievances were rejected.        (ECF No. 24-3,

PageID.142-147;148-158.) Accordingly, the undersigned concludes that O’Neal failed

to exhaust claims that would be grieveable against Johnson and Wonnacott.

      Grievance URF-18-09-2654-28c is the only grievance in which O’Neal

complains about Johnson.     The grievance was rejected at Step I for containing

                                         14
Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.242 Page 15 of 19



unrelated issues. (Id., PageID.146.) The rejection was upheld through Step III. (Id.,

PageID.144-142.) Grievances that are rejected for failure to satisfy the policy fail to

demonstrate proper exhaustion. Scott v. Amani, 577 F.3d 642, 647 (6th Cir. 2009).

Because the grievance was rejected for failing to satisfy MDOC policies, the

undersigned concludes that O’Neal failed to properly exhaust his claims against

Johnson in this grievance.

      Like O’Neal’s claims against Johnson, O’Neal complained about Wonnacott in

only one grievance: grievance URF-18-09-2638-28b. This grievance was rejected at

Step I because it failed to contain a clear, concise statement of the issue being grieved.

(ECF No. 24-3, PageID.152.)       The rejection was upheld through Step III.         (Id.,

PageID.150-148.) Again, grievances that are rejected for failure to satisfy the policy

fail to demonstrate proper exhaustion. Scott, 577 F.3d at 647. Thus, the undersigned

also concludes that O’Neal failed to properly exhaust his claims against Johnson.

          C. Grievances Against Defendants Lemmerman and McKinney

      Six of the grievances listed in the table on pages 10 and 11 state complaints

against Defendants Lemmerman and McKinney.                   Before addressing those

grievances, the undersigned will note that Grievance URF-18-10-2941-28b does not

clearly identify Lemmerman or McKinney. But this grievance was rejected at Step I

for vagueness, and the rejection was upheld through Step III.            (ECF No. 24-3,

PageID.117-121.)     Thus, this grievance does not support a finding that O’Neal

exhausted his administrative remedies.




                                           15
Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.243 Page 16 of 19



      Grievance URF-18-09-2654-28c, which was discussed above with respect to

Defendant Johnson, lists Defendants Lemmerman and McKinney. As noted, this

grievance was rejected, so O’Neal cannot rely on it to prove that he exhausted his

administrative remedies relating to the claim stated in this grievance.

      Grievance URF-18-09-2637-28e lists both Lemmerman and McKinney. It was

denied at Step I, but then rejected at Step II and III for being untimely. (Id.,

PageID.141, 139, and 137.) Thus, O’Neal cannot rely on this grievance to prove that

he exhausted his administrative remedies relating to the claim stated in this

grievance.

      Grievances URF-18-09-2749-17e (naming Lemmerman), URF-18-09-2750-

17a (naming Lemmerman), and URF-18-09-2702-17a (naming McKinney) were

denied on the merits and those denials were upheld through Step III. (ECF No. 24-

3, PageID.122-126, 127-131, and 132-136.)       But O’Neal failed to raise the issue of

retaliation in these grievances.      In grievance URF-18-09-2749-17e, O’Neal

complained about Lemmerman using racial slurs against him and demanded that a

video from September 21, 2018, be saved. (Id., PageID.125.) In grievance URF-18-

09-2750-17a,   O’Neal    asserted   that   Lemmerman       verbally   humiliated   and

disrespected him. (Id., PageID.130.) In that grievance, O’Neal also claimed that

Lemmerman called the kitchen to have O’Neal harassed while in the chow line. (Id.)

In grievance URF-18-09-2702-17a, O’Neal alleged that McKinney made several

racially derogatory statements toward him while he was on his way to the bathroom.




                                           16
Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.244 Page 17 of 19



(Id., PageID.135.) O’Neal failed to raise the issue of retaliation in these grievances.

(Id., PageID.125, 130, and 135.)

       Because O’Neal failed to raise the issue of retaliation in these three grievances,

the undersigned concludes that O’Neal failed to exhaust all administrative remedies

in grievances URF-18-09-2749-17e, URF-18-09-2750-17a, and URF-18-09-2702-

17a.

       The final grievance under consideration by the Court is grievance URF-18- 10-

2841-17b. In this grievance, O’Neal asserted that Lemmerman retaliated against

him on September 29, 2018. A portion of O’Neal’s Step I grievance is shown below.




                                           17
Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.245 Page 18 of 19



(ECF No. 24-3, PageID.115.)

      O’Neal claimed that Lemmerman had continuously harassed and degraded

him, and that Lemmerman immediately pulled O’Neal aside to harass O’Neal about

“BITCHING” to Lemmerman’s supervisor. (Id.)

      The grievance was denied at Step I. (Id., PageID.116.) The denial was upheld

through Step III. (Id., PageID.112.114.)

      Because O’Neal appealed the grievance through Step III, O’Neal satisfied the

administrative requirements set forth in MDOC policies. Thus, the undersigned

concludes that O’Neal properly exhausted his retaliation claim against Lemmerman

for events taking place on September 29, 2018.

   VII.   Recommendation

      The undersigned respectfully recommends that this Court:

      •   dismiss all of O’Neal’s retaliation claims against Defendants Johnson,

          Wonnacott and McKinney without prejudice because he failed to exhaust

          his administrative remedies with respect to these claims,

      •   deny Defendants’ summary judgment motion with regard to O’Neal’s

          retaliation against Lemmerman for events on September 29, 2018.

Dated: January 27, 2020                         /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U. S. MAGISTRATE JUDGE



                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.

                                           18
Case 2:19-cv-00032-GJQ-MV ECF No. 32 filed 01/27/20 PageID.246 Page 19 of 19



72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




                                          19
